DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 


Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1, 20, 25 and 30, applicant argued that Liu and Liu2 fail to teach amended features.
	However, examiner respectfully disagrees.  First off, filed specification lack disclosure to support each admissible system state to be associated with all three different settings.  Second off, Liu does teach subcarrier selection (setting of transmission or reception of wireless signal), periodicity levels (setting of sounding signals), and real-time monitoring scenarios (setting of 
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 20-22, 25-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 20-22, 25-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”, hereafter as Liu2).
To claim 30, Liu teach a wireless device of a wireless monitoring system (abstract, Fig. 2), comprising: 
a receiver (shown in Figs. 2, 6) configured to receive a wireless signal transmitted by a transmitter (shown in Figs. 2, 6) through a wireless multipath channel of a venue, wherein the wireless signal is impacted by the wireless multipath channel and a modulation (inherent to WiFi communications) of an object undergoing a motion in the venue (page 348, II-C. when an obstacle stands in a signal’s way, NLOS/non-line-of-sight occurs and the signal can be subject to 
a processor communicatively coupled with the receiver; a memory communicatively coupled with the processor (inherent in computing devices of II-B on page 347); and a set of instructions stored in the memory which, when executed by the processor, causes the processor to: 
obtain a set of channel information (CI) of the wireless multipath channel based on the wireless signal, and perform a monitoring task by monitoring the object and the motion of the object based on the set of CI, wherein: a plurality of admissible system states is determined for the wireless monitoring system, wherein each of the admissible system states is associated with a respective system setting comprising: a first setting of transmission or reception of the wireless signal (e.g., subcarrier selection), a second setting of transmission or reception of a series of sounding signals in the wireless signal (e.g., periodicity level of 30 CFR sequences), and a third setting of the monitoring task (e.g., monitoring scenario), a system state of the wireless monitoring system is chosen to be one of the admissible system states based at least partially on a goal of the monitoring task (pages 347-348  B. CSI for tracking respiration, pages 349-352 III, automatically select the best CFR sequences, wherein most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking), and 
the wireless monitoring system is configured by applying, based on the system state, a system setting associated with the chosen admissible system state to at least one of: the transmitter, the receiver, the wireless signal, the set of CI, or the monitoring of the object (pages 347-354, II-IV, adopts off-the-shelf WiFi devices to continuously collect the fine-grained wireless channel state information/CSI around a person. From the CSI, Wi-Sleep extracts 
Based on teaching of Liu above, one of ordinary skill in the art would have recognized that the system enables applying different settings based on monitoring task, such as selecting the most appropriate subcarrier and TX-RX pair.	Nevertheless, in further such obviousness, 
	Liu2 teach a similar system tracking vital signs during sleep with WiFi (pages 267-268), wherein the system applies different settings (Fig. 2) with respect to different monitoring tasks such as heart rate estimation, breathing rate estimation, or regular event identification (pages 269-272, different subcarrier selections, different data determinations, etc. are acquired and process toward different monitoring tasks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu2 into the system of Liu, in order to implement suitable settings to respective monitoring task.


To claim 1, Liu and Liu2 teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising: transmitting, using a transmitter, a wireless signal through a wireless multipath channel of a venue; receiving, using a 

To claim 20, Liu and Liu2 teach a method for configuring a wireless monitoring system, comprising: transmitting, from a transmitter, a wireless signal through a wireless multipath channel of a venue; receiving, by a receiver, the wireless signal through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue; obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal using a processor, a memory and a set of instructions; performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; determining a plurality of admissible 

To claim 25, Liu and Liu2 teach a wireless monitoring system, comprising: a transmitter configured for transmitting a wireless signal through a wireless multipath channel of a venue; a receiver configured for: receiving the wireless signal through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue, obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal, and performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; and a processor configured for: determining a plurality of admissible system states of the wireless monitoring system, wherein each of the admissible system states is associated with a respective system setting comprising: a first setting of transmission or reception of the wireless signal, and a second setting of transmission or reception of a series of sounding signals in the wireless signal, choosing a system state of the wireless monitoring system to be one of the admissible system states based at least partially on a goal of the monitoring task, and configuring the wireless 


To claim 2, Liu and Liu2 teach claim 1.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based further on at least one of: 
at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 1 above, such as most suitable TX-RX pair).

To claim 3, Liu and Liu2 teach claim 1.
Liu teach further comprising: transmitting a testing wireless signal from a testing transmitter through a testing wireless multipath channel of a testing venue; receiving the testing wireless signal by a testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; obtaining a set of testing CI of the testing wireless multipath channel based on the testing wireless signal using; and performing a testing procedure associated with the monitoring task by monitoring the testing object and the testing motion of the testing object based on the set of testing CI, wherein the one of the 

To claim 4, Liu and Liu2 teach claim 3.
Liu teach further comprising: positioning the testing transmitter at a location in the testing venue; positioning the testing receiver at a location in the testing venue; positioning the testing transmitter at an orientation in the testing venue; and positioning the testing receiver at an orientation in the testing venue, wherein the testing venue comprises at least one of: the venue in a testing condition, the venue in at least one candidate operating condition, the venue without the object, the venue with the object or the testing object in at least one target expression to be monitored in the monitoring task (Fig. 6, pages 347-349, II, wherein the venue without object would be line-of-sight/LOS detection, and venue with object would be non-line-of-sight/NLOS detection).

To claim 5, Liu and Liu2 teach claim 3.
Liu teach wherein: the testing object comprises at least one of: the object performing at least one target motion to be monitored in the monitoring task, a testing object with similar wireless signature as the object with respect to the CI, a testing object with similar physical appearance as the object, a testing object with similar physical structure as the object, or a testing object with moveable parts similar to the object; the testing motion comprises at least one of: a part of the motion of the object, a motion of part of the object, a motion of moveable parts of the object, or a target motion to be monitored in the monitoring task (page 352, III-C).

To clam 6, Liu and Liu2 teach claim 3.
Liu teach wherein: the testing wireless signal comprises at least one candidate wireless signal, one of the candidate wireless signal being the wireless signal; each candidate wireless signal is associated with at least one of: a transmitting antenna, a receiving antenna, a carrier frequency, a modulation, a signal constellation, a signal bandwidth, a frequency band, a frequency aggregation, a frequency hopping, a series of sounding signals, a data frame, a null data packet, a null frame, a control frame, or a management frame (page 347, II-B).

To claim 21, Liu and Liu2 teach claim 20.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 26, Liu and Liu2 teach claim 25.
Liu teach wherein the processor is physically coupled to at least one of: the transmitter, the receiver, a server, another transmitter or another receiver (inherent in wireless devices of Fig. 14).

To claim 27, Liu and Liu2 teach claim 25.


To claim 7, Liu and Liu2 teach claim 3.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on an optimization criterion associated with the testing procedure and the monitoring of the testing object (page 355, VI, though Liu do not expressly disclose automatic optimization to specific operation, one of ordinary skill in the art would have known automatic wireless system setup and optimization for general purpose is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate into Liu for satisfying at least optimization and automation in wireless communications programming, hence Official Notice is taken).

To claim 22, Liu and Liu2 teach claim 20.
Liu teach further comprising: transmitting a testing wireless signal from a testing transmitter through a testing wireless multipath channel of a testing venue; receiving the testing wireless signal by a testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; obtaining a set of testing CI of 

To claim 29, Liu and Liu2 teach claim 25.
Liu teach wherein the processor is further configured for: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the receiver, the wireless signal, the sounding signals, the wireless multipath channel, or the venue (obvious as wireless communication channel changes, e.g., switch connection, out of range, interruption, etc.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 25, 2021